COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARY ISABEL RUIZ,                              §              No. 08-19-00181-CR

                            Appellant,           §                Appeal from the

  v.                                             §          County Criminal Court No. 4

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20160C07963)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 31, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Carl DeKoatz, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before January 31, 2020.


       IT IS SO ORDERED this 2ndday of January, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.